DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on page(s) 8 of the Response:
That is, Berryman’s system determines a patient’s spinal arrangement by detecting the locations of the stickers on the patient’s back by photographing, rather than “estimating) spinal-column arrangement from the acquired image using accumulated data” (emphasis added) as set out in claim 1…Additionally, Berryman discloses “[t]he user interface leads the user through the measurement procedure, from recording the patient details and taking the photographs to carrying out the analysis, ... All data analysis is carried out in R.” (Page 667, under the heading “Hardware and software design”). That is, using a program language R for data analysis of the photographs taken in accordance with Berryman is neither equivalent to nor suggestive of the claimed estimation of “spinal-column arrangement from the acquired image using accumulated data” (emphasis added). Indeed, none of measuring, photographing, detecting, and image processing/data analysis performed by Berryman’s system are described as estimating spinal-column arrangement from an acquired image - let alone doing so using accumulated data.
In response, the Examiner respectfully submits that under a broad and reasonable interpretation, the term “estimate” is considered to be encompassed by the measurement taught by Berryman due to the natural statistical variation present in the image acquisition as shown in Figure 2 of Berryman.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A new system for measuring three-dimensional back shape in scoliosis” by F. Berryman et al. Eur Spine J. (2008) 17:663-672 (hereinafter as Berryman, of record).
Regarding claims 1, 7, and 8, Berryman discloses a spinal-column arrangement estimation-apparatus, method, and a non-transitory computer-readable medium storing a program, (Abstract: “measure the three-dimensional shape of the back in patients with scoliosis”) comprising a processor configured to acquire an image representing a three-dimensional shape of a surface of a human body (Fig. 2: “Camera” and “Projector”); estimate spinal-column arrangement from the acquired image using accumulated data (p.667: “All data analysis is carried out in R”); and to calculate at least one of a Cobb angle and a rotation angle of the spinal-column arrangement based on the estimated spinal-column arrangement (Fig. 7: “Max skin angle”, “Min skin angle” are rotational measurements).
Regarding claim 2, Berryman discloses that the processor estimates coordinates of centroids of a plurality of spinal-column elements included in a spinal-column of the human (Fig. 6: centroids are shown in the Transverse view):

    PNG
    media_image1.png
    312
    618
    media_image1.png
    Greyscale

Regarding claim 3. Berryman discloses that the processor calculates a curve connecting the coordinates of the centroids of the plurality of spinal-column elements (Fig. 6: centroids are connected by curved lines in Transverse, Coronal, and Sagittal views):

    PNG
    media_image1.png
    312
    618
    media_image1.png
    Greyscale

Regarding claim 4, Berryman discloses that the processor estimates coordinates of spinous processes of the plurality of spinal-column elements, and estimates the rotation angle based on the coordinates of the centroids of the plurality of spinal-column elements and the coordinates of spinous processes (p.666: the (x,y) locations of markers that are placed at LLD, SAC, and RLD are known; Fig. 5: “Imbalance” is measured with respect to the LLD, SAC, and RLD; Fig. 7: “Imbalance” provides coordinate estimates; “Max skin angle” and “Min skin angle” are rotation angles based on the coordinates of the centroids).
Regarding claim 5, Berryman discloses that the image acquired by the processor is a 3D image captured by a 3D imaging machine (p.664: “structured light system” captures 3D image data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 6 and 9-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “A new system for measuring three-dimensional back shape in scoliosis” by F. Berryman et al. Eur Spine J. (2008) 17:663-672 (hereinafter as Berryman, of record), as applied to claims 1, 7, and 8 above, in view of “Automatic Scoliosis Detection Based on Local Centroids Evaluation on Moire Topographic Images of Human Backs” by H.S. Kim et al. IEEE Trans Med Imag. Vol. 20, No. 12, pp.1314-1320, Dec. 2001 (hereinafter as Kim, of record).
Regarding claim 6, Berryman does not explicitly disclose that the image acquired by the processor is a moire image including a moire fringe of a back surface of the human body captured by a moire imaging machine.  However, Kim teaches using a moire camera to capture a moire image of a human back for the purpose of detecting scoliosis (Abstract; p.1315: “photographing the object using a moire camera which is commercially available”).  Both 
Regarding claims 9-11, Berryman does not explicitly disclose that the accumulated data refers to learning data machine-learned from clinical image data.  However, Kim teaches a trained automated classification system that is used to detect scoliosis (p.1317: “Classification by a linear discriminant function”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the use of Kim’s learning data and classification to the data of Berryman, as to provide an automated classification system for detecting scoliosis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Examiner, Art Unit 3793